    4:16-cv-03029-LSC-CRZ Doc # 247 Filed: 02/20/19 Page 1 of 2 - Page ID # 4948



                                   I’I’IN THE UNITED STATES DISTRICT COURT 
                                         FOR THE DISTRICT OF NEBRASKA 

 

TROY M. HURD,

                            Plaintiff,                                     WITNESS LIST

            vs.                                           Case No.         4:16CV3029
                                                          Deputy:          Mary Roundtree
THE CITY OF LINCOLN, a political                          Reporter:        Brenda Fauber
subdivision; TOM CASADY, in their                         Date:            February 5-8, 11-19, 2019
individual and official capacities; JOHN
HUFF, in their individual and official
capacities; PAT BORER, in their individual
and official capacities; ROGER BONIN, in
their individual and official capacities;
JEANNE PASHALEK, in their individual
and official capacities; and LEO BENES, in
their individual and official capacities;

                            Defendant.
 

FOR PLAINTIFF: 

    Name                                               Date 
    Derald Kent Murrell                                February 5, 2019 
    Leo Charles Benes                                  February 5, 2019 
    Leo Charles Benes                                  February 6, 2019 
    Christopher Allen Jones                            February 6, 2019 
    Sara Subhy Khalil                                  February 6, 2019 
    Jeanne Lynn Pashalek                               February 6, 2019 
    Jeffrey George Grasmick                            February 6, 2019 
    Roger Edward Bonin                                 February 6, 2019 
    Roger Edward Bonin                                 February 7, 2019 
    Kimberly Roxanne Taylor‐Riley                      February 7, 2019 
    Craig William Clark                                February 8, 2019 
    Kimberly Roxanne Taylor‐Riley                      February 8, 2019 
    Kendall Warnock                                    February 8, 2019 
        4:16-cv-03029-LSC-CRZ Doc # 247 Filed: 02/20/19 Page 2 of 2 - Page ID # 4949




    Timothy Karl Linke                        February 8, 2019 
    Gregory Francis Connolly                  February 8, 2019 
    John Huff                                 February 8, 2019 
    Troy Michael Hurd                         February 11, 2019 
    Kevin James Houfek                        February 11, 2019 
    Troy Michael Hurd                         February 12, 2019 
    Christiane Tellefsen                      February 12, 2019 
    Linda Jean Hurd                           February 12, 2019 
    Patrick Borer                             February 12, 2019 
    Brian Giles                               February 13, 2019 
    Troy Hurd (rebuttal)                      February 14, 2019 
 

 

FOR DEFENDANT: 

    Name                                      Date 
    Chris Beutler (video‐tape deposition)     February 13, 2019 
    Ashley Engler                             February 13, 2019 
    Lloyd Eddie Mueller                       February 13, 2019 
    Jamie Pospisil                            February 13, 2019 
    Nancy Ellen Crist                         February 13, 2019 
    Douglas John McDaniel                     February 13, 2019 
    Gregg Alan Fisher                         February 14, 2019 
    Thomas Kevin Casady                       February 14, 2019 
    Peter Eppens                              February 14, 2019 
    Jason Anthony Kruger                      February 14, 2019 
                                               
                                               
 

 
